              Case 1:20-cv-02006-LLS Document 7 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKASHA TANIA BARKER,

                                   Plaintiff,
                                                                    20-CV-2006 (LLS)
                       -against-
                                                                    CIVIL JUDGMENT
WOMEN IN NEED, INC., et al.,

                                   Defendants.

         Pursuant to the order issued July 8, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). 1

SO ORDERED.

Dated:       July 8, 2020
             New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




         1
             Plaintiff has consented to electronic service (ECF No. 3).
